UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7501



CARLTON BUCKLEY,

                                              Plaintiff - Appellant,

          versus


US GOVERNMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-04-21900-TLW-4)


Submitted: December 15, 2005              Decided:   December 22, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlton Buckley, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carlton   Buckley   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and dismissing

his action filed under the Federal Torts Claim Act.             We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Buckley

v. United States, No. CA-04-21900-TLW-4 (D.S.C. Aug. 24, 2005). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -